FILED
                             NOT FOR PUBLICATION                             MAR 03 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ALEXEY POPOV,                                    No. 07-15464

               Petitioner - Appellant,            D.C. No. CV-06-00409-OWW

   v.
                                                  MEMORANDUM *
 JOHN MARSHALL,

               Respondent - Appellee.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Oliver W. Wanger, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        California state prisoner Alexey Popov appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We

have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
       Popov contends that he is entitled to equitable tolling of the one-year statute

of limitations set forth in 28 U.S.C. § 2244(d), because the two transfers and the

lockdowns that took place during his incarceration constitute extraordinary

circumstances that made it impossible for him to timely file his federal habeas

petition. We agree with the district court that Popov failed to demonstrate either

that these impediments made it impossible for him to file a timely federal habeas

petition, or that he diligently pursued his rights. See Hughes v. Idaho State Bd. of

Corrections, 800 F.2d 905, 909 (9th Cir. 1986); Pace v. DiGuglielmo, 544 U.S.

408, 418 (2005).

       AFFIRMED.




AH/Research                                                                     07-15464